United States Court of Appeals
                       For the First Circuit




No. 01-1636

       PURE DISTRIBUTORS, INC. D/B/A ENVION INTERNATIONAL
                     AND MATTHEW J. FREESE,

                      Plaintiffs, Appellants,

                                v.
                      CHRISTOPHER P. BAKER,
                       Defendant, Appellee.




                           ERRATA SHEET


     The opinion of this Court issued on April 9, 2002, is amended
as follows:


     On p.5, l. 21:   Insert "to" between "right" and "develop".

     On p.13, l. 6 of note 5:   Replace "this" with "that".